Citation Nr: 0835496	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  07-08 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a low back 
disability.  

2.  Entitlement to service connection for a right hip 
disability, including bursitis and degenerative changes.  

3.  Entitlement to service connection for a respiratory 
disorder, including pneumonia, sleep apnea, and upper 
respiratory infection, claimed as a breathing condition.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from June 1976 to June 1979.  

By rating action in July 1991, the RO denied service 
connection for a low back disability.  The veteran was 
notified of this decision and did not appeal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 decision by the RO 
which denied service connection for the a right hip and 
respiratory disorder, and found that new and material 
evidence had not been submitted to reopen the claim of 
service connection for a back disability.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  Service connection for a low back disability was finally 
denied by an unappealed rating decision in July 1991.  

3.  The evidence received since the July 1991 RO decision is 
either cumulative or redundant of evidence already of record, 
does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim of service connection 
for a back disability.  

4.  The veteran is not shown to have a right hip disability 
or respiratory disorder at present which is related to 
service.  




CONCLUSIONS OF LAW

1.  The July 1991 RO decision which denied service connection 
for a back disability is final.  38 U.S.C.A. § 7104 (West 
2002 & Supp. 2008); 38 C.F.R. § 20.1103 (2007).  

2.  New and material evidence has not been submitted to 
reopen the claim of service connection for a back disability.  
38 U.S.C.A. §§ 1131, 5102, 5103, 5103A, 5107, 5108 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.156(a), 3.159, 20.1105 (2007).  

3.  The veteran does not have a right hip disability, 
including bursitis with degenerative changes due to disease 
or injury which was incurred in or aggravated by service nor 
may any arthritis be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 
5103A, 5106, 5107 (West 2002 & West 2008); 38 C.F.R. 
§§ 3.159, 3.303, 3.309 (2007).  

4.  The veteran does not have a respiratory disorder, 
including pneumonia, sleep apnea, and upper respiratory 
infection due to disease or injury which was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5100, 
5102, 5103, 5103A, 5106, 5107 (West 2002 & West 2008); 
38 C.F.R. §§ 3.159, 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2007); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  

Prior to initial adjudication of the veteran' claims, a 
letter dated in October 2005, fully satisfied the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran was notified of the evidence that was 
needed to substantiate his claims; of what information and 
evidence that VA will seek to provide and what information 
and evidence he was expected to provide, and that VA would 
assist him in obtaining evidence, but that it was ultimately 
his responsibility to provide VA with any evidence pertaining 
to his claims.  See Pelegrini II, supra.  

The veteran's service medical records and all available VA 
and private medical records identified by him have been 
obtained and associated with the claims file.  The veteran 
was afforded an opportunity to present testimony at a 
personal hearing, but declined.  Based on a review of the 
claims file, the Board finds that there is no indication in 
the record that any additional evidence relevant to the 
issues to be decided herein is available and not part of the 
claims file.  See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007) [hereinafter Mayfield III].  

The Board concludes that any deficiency in the notice to the 
veteran or the timing of any notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that even though the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, and the error was harmless).  Additionally, there 
has been no prejudice to the veteran in the essential 
fairness of the adjudication.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed Cir. 2006).  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  Concerning the issues to be 
decided herein, the Board concludes an examination is not 
needed because there is no evidence of an inservice event, 
injury, or disease or any indication that a current 
disability is related to service.  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946 and 
arthritis is manifest to a compensable degree within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Id.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to "intercurrent cause" as 
set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).  

Finality

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  However, before 
reaching the merits of the veteran's claim, the Board must 
first rule on the matter of reopening of the claim for a low 
back disability.  That is, the Board has a jurisdictional 
responsibility to consider whether it is proper for the claim 
to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  

As noted previously, service connection for low back 
disability was finally denied by the RO in July 1991.  There 
was no appeal of that rating decision, and the claim became 
final one year from the date of notification of the rating 
action.  Therefore, the laws and regulations governing 
finality and reopening of a previously disallowed claim are 
pertinent in the consideration of the current claim on 
appeal.  

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2007).  

Under pertinent law and VA regulations, as interpreted by the 
Court, the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).  Under the applicable 
provisions, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2007).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

With respect to claims requiring new and material evidence, 
the VCAA states that, "[n]othing in this section shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented."  38 U.S.C.A. § 5103A(f) (West 2002).  

The evidence of record at the time of the July 1991 rating 
decision that denied service connection for a low back 
disability included some service medical records, including 
the veteran's service enlistment and retirement examinations, 
treatment records for reserve service, and VA medical records 
showing treatment for various maladies, including low back 
pain from 1988 to 1990.  

The available service medical records showed no complaints, 
history, abnormalities, or diagnosis referable to any back 
problems in service.  On a Report of Medical History for 
retirement from service in October 1984, the veteran 
specifically denied any history recurrent back pain, and his 
spine and musculoskeletal system were normal on examination 
at that time.  

The VA medical records showed that the veteran was seen for 
low back pain in August 1988, and that he reported a history 
of back pain since the end of July.  No pertinent physical or 
neurological abnormalities were noted on examination at that 
time.  A follow-up note in August 1988 showed a history of L5 
spondylolysis with a 10 percent Grade I slip on S-1.  

Service connection for a low back disability was denied by 
the RO in July 1991, on the basis that there was no evidence 
of any back problems in service or until many years after 
service.  

The evidence added to the record since the July 1991 rating 
action included numerous VA and private medical records 
showing treatment for various maladies from 1994 to 2007.  

The additional medical records, while "new" to the extent 
that they were not previously reviewed, do not offer any 
probative evidence showing that the veteran's current low 
back disability was present in service or until many years 
after discharge from service.  The evidence previously 
considered showed no evidence of a back injury or any history 
of back problems in service or until many years thereafter.  

While the veteran may believe that his current back 
disability is related to service, he is not competent to 
offer a medical opinion, nor do any such assertions provide a 
sufficient basis for reopening a previously disallowed claim.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
Moray v. Brown, 5 Vet. App. 211, 214 (1995) (holding that 
where resolution of an issue turns on a medical matter, lay 
evidence, even if considered "new," may not serve as a 
predicate to reopen a previously denied claim).  Furthermore, 
there is no competent medical opinion relating a current 
psychiatric disorder to service.  

As a whole, the additional evidence does not offer any new or 
favorable probative information and is merely cumulative of 
evidence already of record.  The additional evidence merely 
shows recent treatment for low back problems.  Therefore, the 
Board finds that the additional evidence is not new and 
material, since it does not include competent medical 
findings linking any current low back disability to service.  
Accordingly, a basis to reopen the claim of service 
connection for a low back disability has not been presented.  

Right Hip & Respiratory Disorder

Initially, the Board notes that not all of the veteran's 
service medical records are available for review.  Where 
service medical records are absent or missing, there is a 
heightened duty of the Board to consider the applicability of 
the benefit of the doubt, to assist the claimant in 
developing the claim, and to explain its decision.  The case 
law does not, however, lower the legal standard for proving a 
claim for service connection.  Russo v. Brown, 9 Vet. App. 46 
(1996).  

In this case, the National Personnel Records Center (NPRC) 
notified VA that an extensive search for the veteran's 
service medical records, including at facilities in Hof and 
Nuremburg, Germany were unsuccessful and that either the 
records do not exist or are not located at the NPRC.  
However, the available evidence of record includes some 
active service medical reports, reserve service records, and 
an October 1984 service retirement examination report.  

The available service medical records showed no complaints, 
treatment, abnormalities, or diagnosis referable to any right 
hip or respiratory problems in service.  On a Service Dental 
Patient Health Questionnaire, dated in August 1977, the 
veteran denied any history of a lung or sinus condition, or 
any other serious illness.  On a Report of Medical History 
for retirement from service in October 1984, the veteran made 
no mention of any respiratory or right hip problems, and 
specifically denied any history of ear, nose or throat 
trouble, chronic or frequent colds, shortness of breath, 
chronic cough, arthritis, rheumatism or bursitis, or 
lameness.  The veteran lungs and musculoskeletal systems were 
normal and no pertinent abnormalities referable to any 
respiratory or hip problems was noted on examination at that 
time.  

The additional VA and private medical records showed that the 
veteran was first seen by VA for right hip pain in January 
1989, at which time he reported that his right hip 
"dislocated" twice the previous week, and that he 
"snapped" it back into place.  VA outpatient records in 
October 1990 showed his lungs were clear and he denied any 
shortness of breath.  Private medical records showed that the 
veteran was treated for pneumonia in November 1994, and for 
acute bronchitis in February 1998.  Private x-ray studies in 
September 1999 showed mild subchondral cystic changes in the 
right acetabular region; otherwise the right hip was 
negative.  A VA outpatient note in September 2002, showed a 
10-year history of right hip pain, and a VA x-ray study in 
April 2005 showed mild to moderate degenerative changes in 
the right hip.  When seen by VA in November 2006, the veteran 
reported a history of right hip pain since about 1998, and 
said that it had worsened over the past couple of years.  The 
veteran indicated that he could not recall any specific 
trauma to the right hip but said that he was involved in a 
jeep accident in service and sustained significant bruising 
to his right thigh.  The assessment at that time was 
degenerative joint disease of the right hip.  

In the instant case, while the veteran believes that his 
current respiratory problems and right hip disability are 
related to service, he has not presented any evidence to 
support his assertions.  While the veteran is competent to 
provide evidence of visible symptoms, he is not competent to 
provide evidence that requires medical knowledge.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); Barr v. Nicholson, 21 
Vet. App. 303, (2007); Falzone v. Brown, 8 Vet. App. 398, 405 
(1995).  Direct service connection requires a finding that 
there is a current disability that has a definite 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).  

The veteran is competent to attest to his observations 
regarding any respiratory or right hip problems.  However, 
once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Barr 
v. Nicholson, 21 Vet. App. at 310 (2007); see also Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).

To the extent the veteran alleges that he has had chronic 
respiratory problems since service, the Board finds that his 
assertions are not only unsupported by any objective 
evidence, but contradicted by the service medical records 
which showed a normal respiratory system, and by the negative 
post-service medical evidence until some 18 years after 
service separation.  Thus, the Board finds that the veteran's 
assertions of a chronic respiratory problem since service is 
not supported by any contemporaneous record and therefore, is 
of limited probative weight in this case.  Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); see also Maxon v. 
West, 12 Vet. App. 453, 459 (1999), affirmed sub nom Maxon v. 
Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000); Forshey v. 
Principi, 284 F. 3d 1335 (Fed. Cir. 2002).  

As to his right hip disability, the veteran does not claim, 
nor does the evidence show any right hip problems in service 
or any specific injury to his hip during service.  In fact, 
the veteran does not claim to have had any right hip problems 
until the early 1990's, some 25 years after discharge from 
service.  With regard to the veteran's assertions that he 
sustained an injury to his right thigh in two jeep accidents 
in service, the Board notes that the accident reports of 
records indicated that no injuries were sustained in either 
accident.  The reports indicated the vehicles were traveling 
at no more than 10 to 20 miles an hour and that the damage to 
the vehicles in both accidents was minimal.  In any event, 
there is no evidence of any right hip problems in service or 
until many years thereafter, and the veteran has presented no 
competent evidence that any current right hip disability is 
related to service.  

Inasmuch as there is no evidence of any right hip or 
respiratory problems in service or until many years after 
discharge from service, and no competent medical evidence 
relating any current disability to service, the Board finds 
no basis for a favorable disposition of the veteran's claim.  
Accordingly, the appeal is denied.  


ORDER



As new and material evidence has not been received to reopen 
the claim of service connection for a low back disability, 
the appeal is denied.  

Service connection for a right hip disability, including 
bursitis and degenerative changes is denied.  

Service connection for a respiratory disorder, including 
pneumonia, sleep apnea, and upper respiratory infection is 
denied.  




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


